ACCEPTED
                                                                                       06-14-00208-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                  6/17/2015 4:29:01 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                              NO. 06-14-00208-CR
                                                                      FILED IN
                                                               6th COURT OF APPEALS
STATE OF TEXAS                            §   IN THE             TEXARKANA, TEXAS
                                          §                    6/17/2015 4:29:01 PM
VS.                                       §   6TH COURT            DEBBIE AUTREY
                                          §                            Clerk
TONY DEWAYNE CRAYTON                      §   OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Tony Dewayne Crayton, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the 8th Judicial District Court of Hopkins

County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Tony Dewayne

Crayton, and numbered 1323670.

      3.    Appellant was convicted of Murder.

      4.    Appellant was assessed a sentence of 50 years on November 24, 2014.

      5.    Notice of appeal was given on November 24, 2014.

      6.    The clerk's record was filed on March 26, 2015; the reporter's record

was filed on January 27, 2015.
      7.     The appellate brief is presently due on June 17, 2015

      8.     Appellant requests an extension of time of 30 days from the present

date, i.e. July 17, 2015.

      9.     Two extensions to file the brief has been received in this cause.

      10.    Defendant is currently incarcerated.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

             A.      Appellant’s case raises many areas of appellate consideration

                  many of which are quite complex, including:

                     a.      Multiple search and seizure issues;

                     b.      Issues regarding the admissibility of Appellant’s

                          statement to law enforcement;

                     c.      Challenges to a Search Warrant;

                     d.      and the trial court taking judicial notice of evidence

                          during its deliberations, a unique situation that has not been

                          thoroughly litigated on appeal.

             B.      This is a Murder case that involves a severe sentence and all

                  appellate issues should be given sufficient consideration and time

                  to be develop and properly brief on appeal.

             C.      Although Appellant’s attorney has spent considerable time thus
     far, he need additional time to properly prepare Appellant’s Brief.

D.      Appellant’s attorney has spent extensive time in court

     appearing on the following dates and cases:

     1. Hunt County District Court

           a. 06/16/15 State of Texas v. Kendrick Mosley, Cause No.

              1401429;

     2. 8th Judicial District Court of Hopkins County:

           a. 06/11/15 State of Texas v. Michael Bryan Smith, Cause

              No. 1524664

           b. 06/16/15 State of Texas v. Errand Obrian Tinner, Cause

              No. 1323626;

     3. 8th Judicial District Court of Franklin County:

           a. 06/12/15 State of Texas v. Charles Derrick;

     4. Franklin County Court at Law:

           a. 06/10/15 State of Texas v. Norman Ball, State of Texas

              v. Martin Herrera- Flores;

     5. Hopkins County Court at Law:

           a. 06/04/15 State of Texas v. Chris Hyche Citation No.

              15Z0162

           b. 06/10/15 State of Texas v. Lynn Engelke;
                6. 8th Judicial District Court of Delta County:

                      a. 06/05/15 State of Texas v. Terrance Parker, Cause No.

                         7434, State of Texas v. Britney Jester, Cause No. 7431;

                7. Cass County District Court:

                      a. 06/08/15 State of Texas v. Liroi Kennedy, Cause No.

                         2014F00175;

                8. Lamar County District Court:

                      a. 06/15/15 State of Texas v. Justin Roundtree

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                      Respectfully submitted,

                                      Martin Braddy Attorney at Law
                                      121 Oak Avenue
                                      Suite A
                                      Sulphur Springs, Texas 75482
                                      Tel: (903) 885-2040
                                      Fax: (903) 500-2704



                                      By: /s/ Martin Braddy
                                        Martin Braddy
                                        State Bar No. 00796240
                                        martin.braddy@verizon.net
                                        Attorney for Tony Dewayne Crayton
                        CERTIFICATE OF SERVICE

      This is to certify that on June 17, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hopkins

County, 110 Main Street Sulphur Springs, Texas 75482, by E-mail.



                                      /s/ Martin Braddy
                                      Martin Braddy